DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/30/20 has been entered.

Response to Arguments
The amendments filed 10/30/20 has been entered. The amendments have overcome the 112(a), 112(b) rejections, and claim objection(s) previously presented in the Office Action dated 5/18/20521.  

The claims in question were previously rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 20050199392 A1), in view of Pfutzner (US 20110191027 A1). The claim amendments have necessitated the new grounds of rejection presented below, specifically, the claims in question are now rejected over Connell (US 20050199392 A1), in view of Cresswell (US 20080257546 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 20050199392 A1), in view of Cresswell (US 20080257546 A1).

Regarding claim 1, Connell teaches a method, comprising: 
placing a tubular string having at least a depth measurement module into a wellbore (Para 0013, a tool string with a tool positioning assembly/depth measurement module is positioned in wellbore), the wellbore emanating radiation from at least one source location along the wellbore (Para 0013, where the location is tool is determined by a correlation of downhole radiation emissions, radiation at at least one location is inherent); 
determining a location of the depth measurement module in the wellbore based on a radiation intensity measured by the depth measurement module at at least one reference location within the wellbore (Para 0037. Para 0009, the location of the downhole tool is determined based on a correlation between radiation emissions at a location in the wellbore and a reference wellbore log),
(Para 0011, the location of the tool is determined by the correlation of the radiation and wellbore property log, then the tool is raised/lowed to a desired location).
While Connell discusses a depth reference log based on a wellbore property that is depth influenced (Para 0004 a working depth reference log is run, including resistivity, neutron radiation, acoustics, etc., which provide depth-influenced wellbore properties e.g. porosity), Connell is silent on determining a location of the depth measurement module in the wellbore based on a wellbore property selected from the group consisting of pressure, temperature, density, gravity, and acceleration measured by the depth measurement module. 
Cresswell teaches determining a location of the depth measurement module in the wellbore based on a wellbore property selected from the group consisting of pressure, temperature, density, gravity, and acceleration measured by the depth measurement module (Para 0019, there are two or more sensors which “provides measurements that enable the processor 102 to determine whether the tool control device 100 is adjacent to or near a specific location, feature, or depth along the wellbore 114”; these include “radiation detectors, gamma ray detectors, casing collar locators, pressure sensors, temperature sensors,” etc).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Connell by additionally determining a location of the depth measurement module in the wellbore based on a wellbore property selected from the group consisting of pressure, 

Regarding claim 2, Connell as modified by Cresswell further teaches determining a length change of the tubular string in the wellbore (Para 0023-0024 of Connell an additional depth measuring device 44 measures the length of the coiled tubing inserted into the well and transmit to data acquisition system 46 and records depth of the positioning tool 24); and 
wherein determining the location of the depth measurement module is also based on the length change of the tubular string in the wellbore (Para 0023-0024 data acquisition system 46 receives information on the length of tubular inserted into the well. Para 0019 of Cresswell, as broadly and reasonably construed, determining is based on the vertical insertion of the tubular string and thus must necessarily be “based on” the amount/length of tubular inserted into the well. For example, parameters which are specific to a vertical location would not be detected and therefore the location would not be determined but for the increase in length/insertion of the tubular sting. The examiner acknowledges the broad interpretation of the claim, but, notes that nothing in the claim has been recited to differentiate from this broad interpretation).  

Regarding claim 3, Connell, as modified by Cresswell, further teaches wherein determining the location of the depth measurement module is based on two or more wellbore properties selected from the group consisting of pressure, temperature, density, gravity, and acceleration measured by the depth measurement module (Para 0019, there are two or more sensors which “provides measurements that enable the processor 102 to determine whether the tool control device 100 is adjacent to or near a specific location, feature, or depth along the wellbore 114”; these include “radiation detectors, gamma ray detectors, casing collar locators, pressure sensors, temperature sensors,” etc).

Regarding claim 4, Connell further teaches wherein the at least one source location is a known location in the wellbore (Para 0042 and Fig 3B, the radiation characteristics of the wellbore are known from gamma ray wellbore logs; Para 0045, log data may additionally include casing dollar data).  

Regarding claim 5, Connell further teaches wherein the wellbore has a plurality of known locations that emanate radiation and which form a known pattern of radiation intensity, thereby providing a radiation intensity signature along the wellbore (Para 0042 and Fig 3B, the radiation characteristics of the wellbore are known from previous gamma ray wellbore logs, as indicated in Fig 3B, there are a plurality of peaks/known locations emanating radiation).  

Regarding claim 6, Connell further teaches wherein the plurality of locations comprise: locations above a radioactive source along the wellbore, at the radioactive source, and below the radioactive source (Para 0042 and Fig 3B, the well is logged in the example provided, points are continuously taken and accordingly at a natural radioactive source which may be any of the peaks in the figure, above, and below.).  

Regarding claim 7, Connell further teaches wherein the radiation emanating from the wellbore is caused by a radioactive source located along the wellbore, the radioactive source comprising at least one of an artificial radioactive source and a natural radioactive source  (Para 0037, formation gamma ray characteristics are read i.e. a natural radioactive source exists).  

Regarding claim 8, Connell further teaches wherein the radioactive source comprises the natural radioactive source, and wherein the natural radioactive source emanates from a formation in which the wellbore is formed (Para 0037, formation gamma ray characteristics are read i.e. a natural radioactive source exists from formation).  

Regarding claim 15, Connell further teaches transmitting signals representing at least one of the radiation intensity and the wellbore property from the depth measurement (Para 0024 data positioning assembly continuously records data from positioning tool assembly 24 and Fig 1, data acquisition system 46 is a surface system).  

Regarding claim 17, Connell further teaches wherein the tubular string includes two or more depth measurement modules placed at a known distance apart from each other along the tubular string (Para 0021 and Fig 1, there is at least one of the depth positioning tool 24/depth measurement module. In Fig 1, there are two depth positioning assemblies 24 along the tubular string, where there is an intermediate component 21 that is between them, this length would be known.).  

Regarding claim 18, Connell further teaches wherein the tool of the tubular string is a perforating gun, a packer, a valve, or a testing apparatus (Para 0004 application for tools such as packers or perforating guns).  

Regarding claim 19, Connell further teaches operating the tool of the tubular string at the desired location (Para 0012 Once the tool is positioned at the desired location it is activated).  

Regarding claim 20, Connell, as modified by Cresswell, further teaches wherein the wellbore property is pressure (Para 0019 of Cresswell, the additional sensor may include a pressure sensor).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 20050199392 A1), in view of Cresswell (US 20080257546 A1), further in view of Scholes (US 5279366 A). 

Regarding claim 9, while Connell teaches a casing collar locator which electromagnetically senses the magnetic anomaly of casing collars 21 (Para 0033), Connell is silent on wherein the radioactive source comprises the artificial radioactive source, and wherein the artificial radioactive source comprises a pip-tag. 
Scholes teaches the radioactive source comprises the artificial radioactive source, and wherein the artificial radioactive source comprises a pip-tag (Column 6, lines 1-5 combined magnetic and radioactive maker used for casing collar for collar locator). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Connell by utilizing a radioactive source on the casing collar for the casing collar locator as disclosed by Scholes because utilizing both magnetic and radioactive signals from collar would allow for increased surety of measurement taken.  
 
Regarding claim 10, Connell, as modified to utilize the radioactive containing casing collar of Scholes, further teaches wherein the pip-tag is located along a casing of the wellbore (Fig 2, collar 11 is along casing)

(Fig 2, collar 11 is along casing at a known location i.e. between casing joints).

Regarding claim 12, Connell as modified further teaches measuring the wellbore property at a first location above the pip-tag, DPstart (see below); 
measuring the wellbore property at a second location when the depth measurement module is at the pip-tag, DPpip (see below); and 
measuring the wellbore property at a third location in the wellbore below the pip-tag, DPend (Para 0033 the coiled tubing is raised and lowered in a well passing the casing collar 21, Fig 3B-3C where the wellbore properties are measured continuously as the tool passes the location above and below collar, there are the first, second, and third locations measured).  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 20050199392 A1), Cresswell (US 20080257546 A1), further in view of Scholes (US 5279366 A), further in view of Cresswell ‘637 (US 8528637 B2). 

Regarding claim 13, Connell as modified by Cresswell further teaches determining a length change of the tubular string in the wellbore utilized in order to obtain a plurality of wellbore properties that related to depth by a formula and a plurality of radiation intensity at a plurality of locations along the wellbore (Para 0023-0024 of Connell an additional depth measuring device 44 measures the length of the coiled tubing inserted into the well and transmit to data acquisition system 46 and records depth of the positioning tool 24 at multiple positions and the measurements obtained those corresponding multiple positions).  
While Connell teaches a depth measuring device that continuously measures the length of coiled tubing 22 injected into the well 10 (Para 0023), Connell is silent on tubing and connecting lengths of tubular. 
Cresswell further teaches the use of conventional tubulars with a rig (Fig 1), their depth correction (Abstract, a parameter is the length of stands forming the drill string), and connecting one or more tubulars of known length L to the tubular string (Column 1, lines 55-58 drill string segments 14, which are typically of the same and predetermined length). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Connell by utilizing a convention rig with conventional tubular and the associated methods of connection as disclosed by Cresswell because it would be a simple substitution of one known element (coiled tubing) for another (conventional work string) to obtain predictable results (a string to be lowered with the need to have depth adjustment). 
	Connell, as modified to utilize convention tubulars from as rig, teaches measuring a first distance, h1, from a rig floor to a top of the tubular string when the depth measurement module is at the first location in the wellbore (Fig 1, depth measurement module 24 is disposed in a first location in a wellbore; Para 0023, surface depth measurement device continuously monitors length of tubular inserted into well thus a first distance is necessarily measured); 
lowering the tubular string into the wellbore (Para 0023, surface depth measurement device continuously monitors length of tubular inserted into well); and 
measuring a second distance, h2, from the rig floor to the top of the tubular string when the tubular string is at the third location. (Fig 1, depth measurement module 24 is disposed in a first location in a wellbore; Para 0023, surface depth measurement device continuously monitors length of tubular inserted into well thus a second distance is necessarily measured).

Regarding claim 14, Connell as modified further teaches, wherein determining the location of the depth measurement module in the wellbore further comprises: determining a distance travelled by the tubular string based on a correlation of hi, h2, L, and the measured wellbore properties at the first, second, and third locations, DPstart, DPpip, DPend (Para 0023, Para 0045-0046 in addition to surface depth measurement device, correlation well log, collar data are used to create a correlation well log to determine desired location/distance travelled).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676